Citation Nr: 1014296	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  06-09 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for valvular heart disease 
with atrial fibrillation.  


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
March 1966 to January 1970. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in June 2005 of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  

In April 2006, the Veteran withdrew his request for a hearing 
RO before the Board. 

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The Veteran contends that his current valvular heart 
condition is related to service, particularly to his 
contraction of gonorrhea during service.  Service treatment 
records show that the Veteran was diagnosed with and treated 
for gonorrhea in March 1968.  

In February 2006, in a report from a VA cardiology clinic, 
the physician commented that the Veteran's cardiovascular 
history may have had a familial tendency for mitral valve 
prolapse and that it was possible that his heart valve may 
have had a bacterial infestation during service with 
gonorrhea.  He suggested that an old ECHO/Doppler study could 
aid in determining whether the condition was congenital or 
acquired valvular disease.    



The Veteran has not been afforded a VA examination to 
determine the likelihood that his current valvular heart 
condition is related to gonorrhea in service, and a VA 
examination is necessary to decide this claim.  38 C.F.R. § 
3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA records before December 
2004, regarding the diagnosis and 
treatment of a heart condition to 
include an ECHO or Doppler study in 
October 2004 before a mitral valvular 
repair  

2.  Afford the Veteran a VA examination 
to determine whether it is at least as 
likely as not that his current valvular 
heart condition is related to his 
period of service.  

The VA examiner is asked to comment on 
the clinical significance of the 
following: 

In March 1968, the Veteran was 
diagnosed with and treated for 
gonorrhea.  The service treatment 
records do not show any heart 
disability and X-rays were 
reportedly normal at the time of 
the January 1970 separation 
physical examination.  

In December 2004, the Veteran 
underwent surgery to repair the 
mitral valve due to severe mitral 
valve regurgitation, which was 
found after a physical examination 
showed that he had a heart murmur.  
History included rheumatic fever 
as a child. 


In formulating the opinion, the 
examiner is asked to consider that the 
term "at least as likely as not" does 
not mean "within the realm of 
possibility."  Rather, it means that 
the weight of the medical evidence both 
for and against the conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against causation. 

The claims file should be made 
available to the examiner for review.

3.  After the above development is 
completed, adjudicate the claim.  If 
the benefit remains denied, furnish the 
Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the Veteran's appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

